

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
 
 
 
SUPPLY AGREEMENT
 
by and between
 
Vishay Advanced Technology, Ltd.,
an Israeli company,
 
as Supplier
 
and
 
Vishay Dale Electronics, Inc.,
a Delaware corporation,
 
as Buyer
 
 
Dated as of July 6, 2010
 

--------------------------------------------------------------------------------



     This SUPPLY AGREEMENT (this “Agreement”) is made as of July 6, 2010 by and
between Vishay Advanced Technology, Ltd., an Israeli company (“Supplier”), and
Vishay Dale Electronics, Inc., a Delaware corporation (“Buyer”). Supplier and
Buyer each may be referred to herein as a “Party” and collectively, as the
“Parties”.
 
     WHEREAS, subject to the terms, conditions, commitments and undertakings
herein provided, Supplier is willing to manufacture and sell those products as
set forth on Exhibit A hereto (as the same may be modified from time to time
pursuant to the provisions hereof, the “Products”) to Buyer, and Buyer desires
to purchase the Products from Supplier, in such quantities as Buyer shall
request , as provided in this Agreement;
 
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:
 
ARTICLE I
DEFINITIONS
 
     For purposes of this Agreement, the following terms shall have the meanings
specified in this Article I:
 
     “Affiliate” means, as applied to any Person, any other Person that,
directly or indirectly, controls, is controlled by, or is under common control
with that Person as of the date on which or at any time during the period for
when such determination is being made. For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
 
     “Applicable Law” means any applicable law, statute, rule or regulation of
any Governmental Authority, or any outstanding order, judgment, injunction,
ruling or decree by any Governmental Authority.
 
     “Buyer” has the meaning set forth in the preamble of this Agreement.
 
     “Firm Order” means Buyer’s non-cancelable purchase order for Products to be
purchased by Buyer from Supplier pursuant to this Agreement for delivery.
 
     “FOB” has the meaning and usage assigned to such words in the incoterms
rules published by the International Chamber of Commerce.
 
     “Forecast” means, with respect to any relevant period, a good faith
non-binding forecast, based on information available to Buyer at the time of
such forecast (which information, if reduced to writing, shall be made available
to Supplier upon reasonable request), of the Firm Order for each Product that
Buyer expects to deliver to Supplier for each calendar month during such period.
 
-2-
 

--------------------------------------------------------------------------------



     “Governmental Authority” means any U.S. or non-U.S. federal, state, local,
foreign or international court, arbitration or mediation tribunal, government,
department, commission, board, bureau, agency, official or other regulatory,
administrative or governmental authority.
 
     “Group” means, with respect to any Person, each Subsidiary of such Person
and each other Person that is controlled directly or indirectly by such Person.
 
     “Intellectual Property” means all domestic and foreign patents and patent
applications, together with any continuations, continuations-in-part or
divisional applications thereof, and all patents issuing thereon (including
reissues, renewals and re-examinations of the foregoing); design patents;
invention disclosures; mask works; all domestic and foreign copyrights, whether
or not registered, together with all copyright applications and registrations
therefor; all domain names, together with any registrations therefor and any
goodwill relating thereto; all domestic and foreign trademarks, service marks,
trade names, and trade dress, in each case together with any applications and
registrations therefor and all goodwill relating thereto; all Trade Secrets,
commercial and technical information, know-how, proprietary or Confidential
Information, including engineering, production and other designs, notebooks,
processes, drawings, specifications, formulae, and technology; computer and
electronic data processing programs and software (object and source code), data
bases and documentation thereof; all inventions (whether or not patented); all
utility models; all registered designs, certificates of invention and all other
intellectual property under the laws of any country throughout the world.
 
     “Last-Time Buy Order” has the meaning set forth in Section 4.5.
 
     “Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, Actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
obligations under contracts, guarantees, make whole agreements and similar
obligations, and other liabilities and requirements, including all contractual
obligations, whether absolute or contingent, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, joint or several, whenever
arising, and including those arising under any Applicable Law, action,
threatened or contemplated action (including the costs and expenses of demands,
assessments, judgments, settlements and compromises relating thereto and
attorneys’ fees and any and all costs and expenses, whatsoever reasonably
incurred in investigating, preparing or defending against any such actions or
threatened or contemplated actions) or order of any Governmental Authority or
any award of any arbitrator or mediator of any kind, and those arising under any
contract, in each case, whether or not recorded or reflected or otherwise
disclosed or required to be recorded or reflected or otherwise disclosed, on the
books and records or financial statements of any Person, including any Liability
for taxes.
 
     “Person” (whether or not initially capitalized) means any corporation,
limited liability company, partnership, firm, joint venture, entity, natural
person, trust, estate, unincorporated organization, association, enterprise,
government or political subdivision thereof, or Governmental Authority.
 
     “Product” has the meaning set forth in the preamble of this Agreement.
 
-3-
 

--------------------------------------------------------------------------------



     “Product Warranty” has the meaning set forth in Section 6.1(a).
 
     “Raw Materials Cost” means the direct cost of material used in a finished
Product, including the normal quantity of material wasted in the production
process, purchasing costs, inbound freight charges and any applicable
subcontractor charges.
 
     “Six-Month Forecast” means a forward-looking Forecast for a period of six
consecutive calendar months, beginning on July 1 and January 1 of each calendar
year, or, if earlier with respect to any Product, the last day of the Term for
such Product.
 
     “Subsidiary” of any Person means a corporation or other organization
whether incorporated or unincorporated of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such Person or by any one or more of its
Subsidiaries, or by such Person and one or more of its Subsidiaries; provided,
however, that no Person that is not directly or indirectly wholly-owned by any
other Person shall be a Subsidiary of such other Person unless such other Person
controls, or has the right, power or ability to control, that Person.
 
     “Supplier” has the meaning set forth in the preamble of this Agreement.
 
     “Supplier’s Other Manufacturing Obligations” means the manufacturing
obligations and commitments of Supplier to Persons other than Buyer, including
Supplier’s Affiliates.
 
     “Specifications” means, with respect to any Product, the design,
composition, dimensions, other physical characteristics, chemical
characteristics, packaging, unit count and trade dress of such Product.
 
     “Term” has the meaning set forth in Section 7.1.
 
     “Trade Secrets” means information, including a formula, program, device,
method, technique, process or other Confidential Information that derives
independent economic value, actual or potential, from not being generally known
to the public or to other Persons who can obtain economic value from its
disclosure or use and is the subject of efforts that are reasonable, under the
circumstances, to maintain its secrecy.
 
     “Wholly-Owned Subsidiary” of a Person means a Subsidiary of that Person
substantially all of whose voting securities and outstanding equity interest are
owned either directly or indirectly by such Person or one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries.
 
     The terms “herein”, “hereof”, “hereunder” and like terms, unless otherwise
specified, shall be deemed to refer to this Agreement in its entirety and shall
not be limited to any particular section or provision hereof. The term
“including” as used herein shall be deemed to mean “including, but not limited
to.” The term “days” shall refer to calendar days unless specified otherwise.
References herein to “Articles”, “Sections” and “Exhibits” shall be deemed to
mean Articles, Sections of and Exhibits to this Agreement unless otherwise
specified.
 
-4-
 

--------------------------------------------------------------------------------



ARTICLE II
PURCHASE AND SALE OF PRODUCTS
 
     SECTION 2.1 Agreement to Purchase and Sell Products. (a) During the Term,
Supplier hereby agrees to manufacture and sell to Buyer, and Buyer hereby agrees
to purchase and accept from Supplier, such amounts of Products, as from time to
time shall be ordered by Buyer.
 
     (b) All Products to be sold to Buyer pursuant to this Agreement shall be
manufactured by Supplier or an Affiliate of Supplier; provided, however, that
Supplier may subcontract the manufacture of any Product to a manufacturer that
is not an Affiliate of Supplier with Buyer’s prior written consent, which
consent shall not be unreasonably withheld, provided that any such
subcontracting shall not relieve Supplier of its obligations hereunder.
 
     SECTION 2.2 Product Specifications. (a) Supplier shall manufacture all
Products according to the Specifications in effect as of the date of this
Agreement, with such changes or additions to the Specifications of the Products
related thereto as shall be requested by Buyer in accordance with this Section
or as otherwise agreed in writing by the Parties. All other Products shall be
manufactured with such Specifications as the Parties shall agree in writing.
 
     (b) Buyer may request changed or additional Specifications for any Product
by delivering written notice thereof to Supplier not less than one hundred
twenty (120) days in advance of the first Firm Order for such Product to be
supplied with such changed or additional Specifications. Notwithstanding the
foregoing, if additional advance time would reasonably be required in order to
implement the manufacturing processes for production of a Product with any
changed or additional Specifications, and to commence manufacture and delivery
thereof, Supplier shall so notify Buyer, and Supplier shall not be required to
commence delivery of such Product until the passage of such additional time.
 
     (c) Supplier shall be required to accommodate any change of, or additions
to, the Specifications for any Product, if and only if (i) in Supplier’s good
faith judgment, such changed or additional Specifications would not require
Supplier to violate good manufacturing practice, (ii) the representation and
warranty of Buyer deemed made pursuant to Subsection (e) below is true and
correct, and (iii) Buyer agrees to reimburse Supplier for the incremental costs
and expenses incurred by Supplier in accommodating the changed or additional
Specifications, including the costs of acquiring any new machinery and tooling.
For the avoidance of doubt, such costs and expenses shall be payable by Buyer
separately from the cost of Products at such time or times as Supplier shall
request.
 
     (d) Supplier shall notify Buyer in writing within thirty (30) days of its
receipt of any request for changed or additional Specifications (i) whether
Supplier will honor such changed or additional Specifications, (ii) if Supplier
declines to honor such changed or additional Specifications, the basis therefor
and (iii) if applicable, the estimated costs and expenses that Buyer will be
required to reimburse Supplier in respect of the requested changes or additions,
as provided in Subsection (c) above. Buyer shall notify Supplier in writing
within fifteen (15) days after receiving notice of any required reimbursement
whether Buyer agrees to assume such reimbursement obligation.
 
-5-
 

--------------------------------------------------------------------------------



     (e) By its request for any changed or additional Specifications for any
Product, Buyer shall be deemed to represent and warrant to Supplier that the
manufacture and sale of the Product incorporating Buyer’s changed or additional
Specifications, as a result of such incorporation, will not and could not
reasonably be expected to (i) violate or conflict with any contract, agreement,
arrangement or understanding to which Buyer and/or any of its Affiliates is a
party, including this Agreement and any other contract, agreement, arrangement
or understanding with Supplier and/or its Affiliates, (ii) infringe on any
trademark, service mark, copyright, patent, trade secret or other intellectual
property rights of any Person, or (iii) violate any Applicable Law. Buyer shall
indemnify and hold Supplier and its Affiliates harmless (including with respect
to reasonable attorneys’ fees and disbursements) from any breach of this
representation and warranty.
 
     SECTION 2.3 New Products. If Buyer shall request in writing that Supplier
manufacture and sell to Buyer an item that is not at the time a Product,
Supplier shall consider such request in good faith, giving due consideration to
Supplier’s available manufacturing capacity, Supplier’s Other Manufacturing
Obligations, existing know-how, technical feasibility, cost, profitability and
other relevant factors. Supplier shall inform Buyer within a reasonable time of
Supplier’s determination in principle whether to manufacture such Product, and
if Supplier has determined not to manufacture such Product, the reasons
therefor. If Supplier shall inform Buyer that it is willing in principle to
manufacture and sell such Product, Buyer and Supplier shall negotiate in good
faith with respect to the terms of such manufacture and sale, including pricing
and the Exhibits to this Agreement shall be modified accordingly; provided,
however, that neither Party shall be bound with respect to the manufacture and
sale of any such Product unless the Parties shall have so agreed in writing.
 
     SECTION 2.4 Supplier’s Supply Obligations. Supplier shall be obligated to
manufacture and sell Products to Buyer, in accordance with Buyer’s Firm Orders,
to the extent of Supplier’s then existing manufacturing capacity, taking into
account Supplier’s Other Manufacturing Obligations; provided, however, the
Supplier shall give equal priority to the orders of Buyer, on the one hand, and
Supplier’s Other Manufacturing Obligations, on the other.
 
     SECTION 2.5 Product Changes. Supplier shall communicate any change in the
Specifications for any Product or its manufacture in accordance with Supplier’s
product change notification process. Buyer shall be deemed to have accepted such
change unless, within thirty (30) days after receipt of notice from Supplier,
Buyer informs Supplier that such change is not acceptable. If Buyer informs
Supplier that such change is not acceptable, Supplier may by notice to Buyer
either (x) continue to supply the Product in accordance with the original
Specifications and manufacturing procedures or (y) terminate this Agreement with
respect to such Product on a date specified by Supplier in a notice of
termination, which date shall not be earlier than one (1) year from the date of
Buyer’s information that it does not accept the change proposed by Supplier;
subject to the right of the Buyer to submit a Last-Time Buy Order in accordance
with Section 4.5.
 
     SECTION 2.6 Product Discontinuation. At any time Supplier may notify Buyer
that Supplier is discontinuing the manufacture and sale of a Product. Such
discontinuation shall take effect on a date specified by Supplier in a notice of
discontinuation, which date shall not be
 
-6-
 

--------------------------------------------------------------------------------



earlier than one (1) year from the date of the notice of discontinuation;
subject to the right of the Buyer to submit a Last-Time Buy Order in accordance
with Section 4.5.
 
     SECTION 2.7 Consultation and Support. At either Party’s reasonable request,
the Parties shall meet and discuss the nature, quality and level of supply
services contemplated by this Agreement. In addition, Supplier will make
available on a commercially reasonable basis and at commercially reasonable
times qualified personnel to provide knowledgeable support service with respect
to the Products. The Parties shall negotiate in good faith with respect to any
fees and other charges incurred by Supplier in providing other than routine
product support.
 
ARTICLE III
FORECASTS
 
     SECTION 3.1 Forecasts. (a) As soon as possible, but in no event later than
thirty (30) days following the distribution of shares of common stock of Vishay
Precision Group, Inc. (“VPG”) to the shareholders of Vishay Intertechnology,
Inc. (“Vishay Intertechnology”) under that certain Master Separation and
Distribution Agreement between Vishay Intertechnology and VPG (the “Master
Separation Agreement”), Buyer shall provide to Supplier an initial Forecast for
the period ending on December 31, 2010. Beginning on December 1, 2010, and
thereafter, on May 31 and December 1 of each calendar year, Buyer shall provide
to Supplier a Six-Month Forecast for the 6-month period beginning on the
immediately following July 1 and January 1, respectively.
 
     (b) If it is commercially impracticable for Buyer to deliver a Six-Month
Forecast for a particular Product, Buyer shall deliver Forecasts to Supplier at
such intervals and for such periods as reasonable under the circumstances, and
Supplier shall in good faith consider such Forecasts delivered by Buyer.
 
     (c) Supplier shall use all Forecasts delivered by Buyer under this
Agreement for capacity and raw material planning purposes only, and such
Forecasts will not constitute a commitment of any type by Buyer to purchase any
Product.
 
     SECTION 3.2 Forecasts in Excess of Capacity. Upon receipt of each Forecast,
Supplier shall determine whether it will have the capacity to manufacture and
sell to Buyer the Products in the forecasted amounts. If Supplier determines
that it will not have the capacity to manufacture and deliver any Product to
Buyer as forecasted, Supplier shall so notify Buyer as promptly as practicable.
Supplier and Buyer shall thereafter negotiate in good faith in order to match
Supplier’s manufacturing capacity with Buyer’s requirements for the specified
Product, such as by advancing or deferring the delivery of the Product to other
periods. In the event that Supplier and Buyer shall agree to accommodate Buyer’s
forecasted requirements in a manner that will require the expenditure by
Supplier of unbudgeted costs and expenses in addition to the costs and expenses
that Supplier would otherwise be required to expend in order to fulfill its
obligations under this Agreement, Buyer shall be obligated to reimburse Supplier
for such costs and expenses as have actually been expended by Supplier,
notwithstanding that the manufacture and sale of Products in accordance with the
Firm Orders subsequently delivered by Buyer for the relevant periods do not
require such expenditure.
 
-7-
 

--------------------------------------------------------------------------------



     SECTION 3.3 Firm Orders in Excess of Forecasts. In the event that the Firm
Order for any Product shall exceed the Forecast contained in the most recent
prior Forecast for such Product (as such Forecast may have been modified by
agreement of the Parties in the manner contemplated in Section 3.2; such excess
being referred to as the “Excess Order”), Supplier shall notify Buyer, as
promptly as reasonably practicable after receipt of such Firm Order, whether
Supplier has sufficient available capacity to accommodate the Excess Order,
taking into consideration Supplier’s manufacturing capacity for such Product and
Supplier’s Other Manufacturing Obligations. If Supplier shall not have
sufficient available capacity to accommodate the Excess Order, Supplier and
Buyer shall negotiate in good faith in order to match Supplier’s available
manufacturing capacity with Buyer’s requirements for the specified Product, such
as by advancing or deferring the delivery of the Product to other periods.
 
ARTICLE IV
ORDERS AND PAYMENT
 
     SECTION 4.1 Purchase Orders. (a) Buyer may place a Firm Order for the
Products with Supplier at any time and from time to time.
 
     (b) Each Firm Order shall specify (i) number of units of the Product to be
purchased and (ii) the requested delivery date, provided that Buyer shall
request a delivery date with a lead delivery time that is customary for the
particular Product, unless otherwise agreed upon by the Parties. Supplier agrees
to provide Buyer prompt notice if it knows it cannot meet a requested delivery
date.
 
     (c) If Buyer requires a Product on an emergency basis and so informs
Supplier, and Supplier has the Product available in its uncommitted inventory,
Supplier agrees to use reasonable commercial efforts to fill the emergency order
as promptly as practicable. Buyer agrees to pay reasonable incremental expenses
related to any emergency order.
 
     SECTION 4.2 Shipment.
 
     (a) Products will be shipped by Supplier to Buyer FOB shipping point.
 
     (b) Supplier shall package all Products so as to protect them from loss or
damage during shipment, in conformity with good commercial practice, the
Specifications and Applicable Law. Buyer shall be responsible, at its own cost
and expense, for the shipment (including, among other fees, costs and expenses,
transit and casualty insurance and third party fees) of all processed materials
by Buyer. Supplier shall cooperate with Buyer in assembling and coordinating
shipments, as reasonably requested by Buyer.
 
     (c) For the avoidance of doubt, title to and risk of loss or damage will
pass to Buyer upon Buyer’s pick up for transfer of the Products ordered.
 
     SECTION 4.3 Prices. Pricing for the Products shall be as set forth on
Exhibit A, as such Exhibit may be modified from time to time by agreement of the
Parties. At least thirty (30) days prior to the beginning of each calendar year,
the parties shall negotiate in good faith changes to the pricing of the Products
to be applicable in the ensuing year. Such pricing shall take into account
changes in the cost of manufacturing the Products, including labor,
manufacturing,
 
-8-
 

--------------------------------------------------------------------------------



utility and other direct costs, and other ascertainable market inputs. If the
Parties cannot in good faith agree on pricing for the Products, until such time
as the Parties do so agree, Supplier shall have no obligation to honor any Firm
Orders submitted by Buyer to the extent that such Firm Orders are placed
following expiration of the then current calendar year.
 
     SECTION 4.4 Payment Terms. Unless otherwise agreed to by the Parties in
writing, Buyer shall make payment separately for each Firm Order. Buyer shall
pay the net amount of all invoice amounts within sixty (60) days of the date of
Supplier’s invoice unless the terms of Supplier’s invoice permits later payment
or allows for prepayment with a discount. Invoices shall not be sent earlier
than the date on which the Products related thereto are delivered to Buyer.
 
     SECTION 4.5 Last-Time Buy Order.
 
     (a) Buyer shall have a right to place a written last-time Firm Order for a
Product (a “Last-Time Buy Order”) if (i) Supplier delivers to Buyer notice of
its intention not to renew the Term pursuant to Section 7.2; (ii) Supplier
terminates this Agreement in respect of such Product in connection with Buyer’s
choice not to accept a change in such Product under Section 2.5; (iii) Supplier
delivers to Buyer a notice of discontinuation of such Product; or (iv) Buyer
terminates this Agreement in connection with a material breach by Supplier
pursuant to Section 7.3. The right of the Buyer to submit a Last-Time Buy Order
shall entitle Buyer to purchase the Products at the price in effect for the
products as of the time of Buyer’s exercise of such right.
 
     (b) A Last-Time Buy Order shall specify (i) number of units of the Product
to be purchased and (ii) the requested delivery date or dates for such units. If
Supplier informs Buyer that it cannot honor the requested delivery dates because
of capacity restraints or otherwise, the Parties shall negotiate in good faith
with respect to delivery dates mutually acceptable to Supplier and Buyer.
 
     (c) The Parties hereby agree to use commercially reasonable efforts to
coordinate forecasting and ordering during the period between the date the
Last-Time Buy Order is delivered to Supplier and the final delivery date to
allow for regular supply of Products during such period.
 
ARTICLE V
CONFIDENTIALITY
 
     SECTION 5.1 Supplier and Buyer shall hold and shall cause each of their
respective affiliates, directors, officers, employees, agents, consultants,
advisors and other representatives to hold, in strict confidence and not to
disclose or release without the prior written consent of the other party, any
and all proprietary or confidential information, material or data of the other
party that comes into its possession in connection with the performance by the
parties of their rights and obligations under this Agreement. The provisions of
Section 4.5 of the Master Separation Agreement shall govern, mutatis mutandis,
the confidentiality obligations of the parties under this Section.
 
-9-
 

--------------------------------------------------------------------------------



ARTICLE VI
PRODUCT WARRANTY; LIMITATION OF LIABILITY
 
     SECTION 6.1 Product Warranty; Merchantability Warranty. (a) Supplier
warrants to Buyer that the Products shall, at the time of delivery to Buyer in
accordance with Section 4.2: (i) conform to the Specifications therefor, as
provided in Section 2.2; (ii) be free from material defects; and (iii) be
manufactured in accordance with good manufacturing practice and Applicable Law
(such warranty being referred to as the “Product Warranty”).
 
     (b) EXCEPT AS SPECIFICALLY PROVIDED IN THIS AGREEMENT, NO WARRANTIES, OTHER
THAN THE PRODUCT WARRANTY, ARE EXPRESSED OR IMPLIED IN RESPECT OF THE PRODUCTS,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
 
     SECTION 6.2 Defective or Non-Conforming Products. (a) Claims by Buyer
relating to the quantity of or damage to any Product or the failure of any
Product to conform to its Specifications must be made within one (1) year of
receipt of such Product and must be in writing, specifying in reasonable detail
the nature and basis of the claim and citing relevant control or lot numbers or
other information to enable identification of the Product in question.
Supplier’s Liability to Buyer for damages for any such claim shall be limited to
a refund for the price of the defective Product plus shipping costs or, at
Buyer’s option, prompt replacement thereof with a Product that complies with the
Product Warranty. Such refund and shipping costs or a replacement shall
constitute Supplier’s sole and exclusive Liability for such claims. For the
avoidance of doubt, nothing shall limit the obligations of Supplier to Buyer in
respect of third party claims against Buyer arising from the failure of any
Product to conform to its Specifications.
 
     (b) Any notifications to either Party pursuant to this Section 6.2 shall be
subject to the confidentiality provisions of Article V above.
 
     SECTION 6.3 Indemnification. (a) Subject to Section 6.4, Supplier shall
indemnify and hold Buyer harmless from and against any Liability, including
reasonable attorney’s fees and disbursements, arising out of any third party
claim for death, injury or damage to property resulting from (i) Supplier’s
breach of this Agreement; or (ii) any claim that a Product purchased from
Supplier infringes any intellectual property right of a third party.
 
     (b) Buyer shall indemnify and hold harmless Supplier from and against any
Liability, including reasonable attorneys’ fees and disbursements, arising out
of any third party claim for death, injury or damage to property resulting from
use of any of the Products based upon (i) Buyer’s breach of this Agreement; or
(ii) any change in condition of the Products caused by Buyer other than any
change in Specifications requested by Supplier and deemed accepted by Buyer
under Section 2.5.
 
     (c) Any Party seeking indemnification pursuant to this Section 6.3 shall
promptly notify the other Party of the claim as to which indemnification is
sought, shall afford the other Party, at the other Party’s sole expense, the
opportunity to defend or settle the claim (in which case the indemnifying Party
shall not be responsible for the attorneys’ fees of the indemnified
 
-10-
 

--------------------------------------------------------------------------------



Party with respect such claim) and shall cooperate to the extent reasonably
requested by the other Party in the investigation and defense of such claim;
provided, however, that any settlement of any such claim that would adversely
affect the rights of the indemnified Party shall require the written approval of
such indemnified Party; and provided further that an indemnified Party shall not
settle any such claim without the written approval of the indemnifying Party.
 
     (d) The foregoing indemnification obligations shall survive any termination
or expiration of this Agreement, in whole or in part, or the expiration or
termination of the Term.
 
     SECTION 6.4 Limitation of Liability. In no event shall any Party be liable
for any special, consequential, indirect, collateral, incidental or punitive
damages or lost profits or failure to realize expected savings or other
commercial or economic loss of any kind, arising out of any breach of this
Agreement, including breach of the Product Warranty, or any other obligations of
any Party hereunder, or any use of the Products, and each Party hereby knowingly
and expressly waives any claims or rights with respect thereto; provided,
however, that in the event a Party is required to pay to a third-party claimant
any special, consequential, indirect, collateral, incidental or punitive damages
or lost profits or failure to realize expected savings or other commercial or
economic loss on any claim with respect to which such Party is indemnified by
the other Party pursuant to this Agreement, such Party shall be entitled to
indemnification from the other Party with respect to such third-party special,
consequential, indirect, collateral, incidental or punitive damages or lost
profits or failure to realize expected savings or other commercial or economic
loss to the extent resulting from the indemnifiable acts or omissions of the
other Party.
 
     SECTION 6.5 Insurance. Each of the Parties shall maintain general liability
insurance covering their activities under this Agreement in accordance with
prudent and customary commercial practices, in such amounts as shall be agreed
upon from time to time by the Parties.
 
ARTICLE VII
TERM OF AGREEMENT; RENEWAL TERM; TERMINATION
 
     SECTION 7.1 Term of Agreement. Unless earlier terminated pursuant to
Section 7.3, the term of this Agreement shall be perpetual.
 
     SECTION 7.2 Termination. Either Party may terminate this Agreement at any
time upon prior written notice to the other at least one (1) year prior to the
requested date of termination.
 
     SECTION 7.3 Rights Upon Termination. Following a termination of this
Agreement, all further rights and obligations of the Parties under this
Agreement shall terminate. Notwithstanding the foregoing, the termination of
this Agreement shall not affect the rights and obligations of the Parties
arising prior to such expiration or termination; and provided further that the
Parties shall not be relieved of (i) their respective obligations to pay monies
due or which become due as of or subsequent to the date of expiration or
termination, and (ii) any other respective obligations under this Agreement
which specifically survive or are to be performed after the date of such
expiration or termination, including the provisions of Article V and 6.3. Any
Firm Order, including a Last-Time Buy Order, submitted prior to the expiration
or
 
-11-
 

--------------------------------------------------------------------------------



termination of this Agreement shall be filled by Supplier pursuant to the terms
hereof even if the delivery date is after expiration or termination.
 
ARTICLE VIII
DISPUTE RESOLUTION
 
     SECTION 8.1 The terms and provisions of Article VIII of the Master
Separation Agreement relating to the procedures for resolution of any disputes
between the parties, shall apply to all disputes, controversies or claims
(whether sounding in contract, tort or otherwise) that may arise out of or
relate to or arise under or in connection with this Agreement, or the
transactions contemplated hereby, mutatis mutandis.
 
ARTICLE IX
MISCELLANEOUS
 
     SECTION 9.1 Assignment. This Agreement and the rights and obligations of a
Party hereunder shall be assignable or delegable, in whole or in part, (i) by
Supplier without the consent of Buyer, to a Wholly-Owned Subsidiary of Supplier
that succeeds to the conduct of the foil resistor business responsible for
supplying the Products; (ii) by Buyer without the consent of Supplier, to a
Wholly-Owned Subsidiary of Buyer; or (iii) by either Party, to any Person who is
not a Wholly-Owned Subsidiary of a Party only with the prior written consent of
the other Party; provided, however, that no such assignment shall relieve the
assigning Party of Liability for its obligations hereunder. The following
actions shall not be deemed an assignment of this Agreement: (1) assignment or
transfer of the stock of a Party, including by way of a merger, consolidation,
or other form of reorganization in which outstanding shares of a Party are
exchanged for securities, or (2) any transaction effected primarily for the
purpose of (A) changing a Party’s state of incorporation or (B) reorganizing a
Party into a holding company structure such that, as a result of any such
transaction, such Party becomes a Wholly-Owned Subsidiary of a holding company
owned by the holders of such Party’s securities immediately prior to such
transaction. Any attempted assignment other than as provided herein shall be
void. The provisions of this Agreement shall be binding upon, and shall inure to
the benefit of, the successors and permitted assigns of the Parties.
 
     SECTION 9.2 Force Majeure. The Parties shall not be liable for the failure
or delay in performing any obligation under this Agreement (except pursuant to
Section 7.4) if and to the extent such failure or delay is due to (i) acts of
God; (ii) weather, fire or explosion; (iii) war, invasion, riot or other civil
unrest; (iv) governmental laws, orders, restrictions, actions, embargoes or
blockages; (v) action by any regulatory authority which prohibits the
manufacture, sale or distribution of the Products, except to the extent due to
Supplier’s breach of its obligations hereunder; (vi) regional, national or
foreign emergency; (vii) injunction, strikes, lockouts, labor trouble or other
industrial disturbances; (viii) shortage of adequate fuel, power, materials, or
transportation facilities; or (ix) any other event which is beyond the
reasonable control of the affected Party; provided, however, that the Party
affected shall promptly notify the other Party of the force majeure condition
and shall exert its reasonable commercial efforts to eliminate, cure or overcome
any such causes and to resume performance of its obligations as soon as
possible.
 
-12-
 

--------------------------------------------------------------------------------



     SECTION 9.3 Intellectual Property. All Intellectual Property owned or
created by a Party shall remain its sole and exclusive property, and the other
Party shall not acquire any rights therein by reason of this Agreement.
 
     SECTION 9.4 Entire Agreement. This Agreement and the Exhibits hereto
constitute the entire agreement between the Parties with respect to the subject
matter hereof and thereof and supersede all previous agreements, negotiations,
discussions, understandings, writings, commitments and conversations between the
parties with respect to such subject matter. No agreements or understandings
exist between the parties other than those set forth or referred to herein or
therein. If any provision of this Agreement or the application thereof to any
Party or circumstance shall be declared void, illegal or unenforceable, the
remainder of this Agreement shall be valid and enforceable to the extent
permitted by Applicable Law. In such event, the Parties shall use their best
efforts to replace the invalid or unenforceable provision with a provision that,
to the extent permitted by Applicable Law, achieves the purposes intended under
the invalid or unenforceable provision.
 
     SECTION 9.5 Governing Law. This Agreement and the legal relations between
the parties shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws rules thereof to
the extent such rules would require the application of the law of another
jurisdiction.
 
     SECTION 9.6 Consent to Jurisdiction. Subject to the provisions of Article
VIII, each of the Parties irrevocably submits to the jurisdiction of the federal
and state courts located in Philadelphia, Pennsylvania and the City of New York,
Borough of Manhattan for the purposes of any suit, action or other proceeding to
compel arbitration, for the enforcement of any arbitration award or for specific
performance or other equitable relief pursuant to Section 9.16. Each of the
parties further agrees that service of process, summons or other document by
U.S. registered mail to such parties address as provided in Section 9.10 shall
be effective service of process for any action, suit or other proceeding with
respect to any matters for which it has submitted to jurisdiction pursuant to
this Section 9.6. Each of the parties irrevocably waives any objection to venue
in the federal and state courts located in Philadelphia, Pennsylvania and the
City of New York, Borough of Manhattan of any action, suit or proceeding arising
out of this Agreement or the transactions contemplated hereby for which it has
submitted to jurisdiction pursuant to this Section 9.6, and waives any claim
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.
 
     SECTION 9.7 Independent Contractor. Nothing contained in this Agreement
shall constitute a Party as a partner, employee or agent of the other Party, nor
shall any Party hold itself out as such. Neither Party shall have the right or
authority to incur, assume or create, in writing or otherwise, any warranty,
Liability or other obligation of any kind, express or implied, in the name or on
behalf of the other Party, and each Party is and shall remain an independent
contractor, responsible for its own actions. Except as otherwise explicitly
provided herein, each Party shall be responsible for its own expenses incidental
to its performance of this Agreement.
 
     SECTION 9.8 Set-Off. The obligation of Buyer to pay the purchase price for
Products shall be unconditional, except as provided in this Agreement, and shall
not be subject to any defense, setoff, counterclaim or similar right against
Supplier or any of its Affiliates that could
 
-13-
 

--------------------------------------------------------------------------------



be asserted by Buyer or any of its Affiliates under any other contract,
agreement, arrangement or understanding or otherwise under Applicable Law.
 
     SECTION 9.9 Waivers. No claim or right arising out of or relating to a
breach of any provision of this Agreement can be discharged in whole or in part
by a waiver or renunciation of the claim or right unless the waiver or
renunciation is supported by consideration and is in writing signed by the
aggrieved Party. Any failure by any Party to enforce at any time any provision
under this Agreement shall not be considered a waiver of that Party’s right
thereafter to enforce each and every provision of this Agreement.
 
     SECTION 9.10 Notices. All notices, demands and other communications
required to be given to a Party hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by a nationally
recognized overnight courier, transmitted by facsimile, or mailed by registered
or certified mail (postage prepaid, return receipt requested) to such Party at
the relevant street address or facsimile number set forth below (or at such
other street address or facsimile number as such Party may designate from time
to time by written notice in accordance with this provision):
 

     
If to Supplier, to:
 
Vishay Advanced Technology, Ltd.
c/o Vishay Precision Group, Inc.
3 Great Valley Parkway
Malvern, PA 19355-1307
Attention: William M. Clancy
Telephone: 484-321-5300
Facsimile: 484-321-5300
 
with a copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, Pennsylvania 19103-2799
Attention: Barry Abelson, Esq.
Telephone: 215-981-4000
Facsimile: 215-981-4750
 
If to Buyer, to:
 
Vishay Dale Electronics, Inc.
c/o Vishay Intertechnology, Inc.
63 Lancaster Avenue
Malvern, PA 19355-2120
Attention: Dr. Lior E. Yahalomi
Telephone: 610-644-1300
Facsimile: 610-889-2161

 
-14-
 

--------------------------------------------------------------------------------




     
with a copy to:
 
Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, NY 10036
Attention: Ernest S. Wechsler, Esq.
Telephone: 212-715-9100
Facsimile: 212-715-8000

 
Any notice, demand or other communication hereunder shall be deemed given upon
the first to occur of: (i) the fifth (5th) day after deposit thereof, postage
prepaid and addressed correctly, in a receptacle under the control of the United
States Postal Service; (ii) transmittal by facsimile transmission to a receiver
or other device under the control of the party to whom notice is being given;
(iii) actual delivery to or receipt by the party to whom notice is being given
or an employee or agent thereof; or (iv) one (1) day after delivery to an
overnight carrier.
 
     SECTION 9.11 Headings. The headings contained herein are included for
convenience of reference only and do not constitute a part of this Agreement.
 
     SECTION 9.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered or transmitted by
facsimile, e-mail or other electronic means, shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. A facsimile or electronic signature is deemed an original signature
for all purposes under this Agreement.
 
     SECTION 9.13 Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the Parties.
 
     SECTION 9.14 Waiver of Default. (a) Any term or provision of this Agreement
may be waived, or the time for its performance may be extended, by the party or
the parties entitled to the benefit thereof. Any such waiver shall be validly
and sufficiently given for the purposes of this Agreement if, as to any party,
it is in writing signed by an authorized representative of such party.
 
     (b) Waiver by any party of any default by the other party of any provision
of this Agreement shall not be construed to be a waiver by the waiving party of
any subsequent or other default, nor shall it in any way affect the validity of
this Agreement or any party hereof or prejudice the rights of the other party
thereafter to enforce each and ever such provision. No failure or delay by any
party in exercising any right, power or privilege hereunder shall operate
 
-15-
 

--------------------------------------------------------------------------------



as a waiver thereof nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.
 
     SECTION 9.15 Amendments. No provisions of this Agreement shall be deemed
amended, modified or supplemented by any Party, unless such amendment,
supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such amendment,
supplement or modification.
 
     SECTION 9.16 Specific Performance. The Parties agree that the remedy at law
for any breach of this Agreement may be inadequate, and that, as between
Supplier and Buyer, any Party by whom this Agreement is enforceable shall be
entitled to seek temporary, preliminary or permanent injunctive or other
equitable relief with respect to the specific enforcement or performance of this
Agreement. Such Party may, in its sole discretion, apply to a court of competent
jurisdiction for such injunctive or other equitable relief as such court may
deem just and proper in order to enforce this Agreement as between Supplier and
Buyer, or the members of their respective Groups, or prevent any violation
hereof, and, to the extent permitted by Applicable Law, as between Supplier and
Buyer, each Party waives any objection to the imposition of such relief.
 
     SECTION 9.17 Waiver of jury trial. Subject to Article VIII, each of the
Parties hereby waives to the fullest extent permitted by Applicable Law any
right it may have to a trial by jury with respect to any court proceeding
directly or indirectly arising out of and permitted under or in connection with
this Agreement or the transactions contemplated hereby. Each of the Parties
hereby (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it has been induced to enter into this agreement and the
transactions contemplated by this agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 9.17.
 
[SIGNATURE PAGE FOLLOWS]
 
-16-
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their respective duly authorized representatives as of the date first written
above.
 
SUPPLIER:
    By: 
/s/ Lior E. Yahalomi
Name: 
Lior E. Yahalomi
Title:
Executive Vice President and Chief
Financial Officer
   
BUYER:
    By:
/s/ Ziv Shoshani
Name:
Ziv Shoshani
Title:
Authorized Signatory

 
-17-
 

--------------------------------------------------------------------------------



EXHIBIT A
 

PRICE PER MINIMUM PRODUCT ORDER       TYPE       DESCRIPTION       TOLERANCE
      (USD)       QUANTITY   [***]   [***] [***] [***] [***] [***]


 
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
 

--------------------------------------------------------------------------------